Exhibit 10.48 June 15, 2015 PERSONAL AND CONFIDENTIAL Andrew Hurst [Address redacted] Dear Andrew: You are among a select group of key employees who are being included in a Career Education Corporation (“CEC”) retention program.As we discussed, you play a pivotal role in the organization and in navigating the Company through this period of change to make the company profitable, to better serve its students and other stakeholders. We value your future contributions to the ongoing success and transformation of the business.
